Citation Nr: 0020465	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  94-36 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder 
(PTSD) prior to June 5, 1997, and to an evaluation in excess 
of 50 percent thereafter.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

While the issue of a total disability evaluation based on 
individual unemployability was prepared for appellate review, 
for reasons which will be explained below, the issue of a 
total disability evaluation based on individual 
unemployability is moot.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Prior to and after June 5, 1997, the veteran's PTSD 
symptomatology is shown to be productive of total social and 
industrial impairment.  


CONCLUSION OF LAW

Prior to and after June 5, 1997, the schedular criteria for a 
100 percent evaluation for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.130, 
Diagnostic Code 9411 (1999); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board also notes that as this is an appeal 
from an initial rating, separate ratings may be assigned for 
separate time periods under evaluation.  That is, in 
accordance with a decision from the United States Court of 
Appeals for Veterans Claims (Court), since this is a timely 
perfected appeal of an initial rating, appellate review must 
consider the applicability of "staged ratings" based upon 
the facts found during the period in question.  See Fenderson 
v. West, 12 Vet. App. 119 (1999) (applying duty to assist 
under 38 U.S.C.A. § 5107(a) to initial rating claims); cf. 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (increased 
rating claims).  Thus, the Board must look to whether a 
rating in excess of 30 percent prior to June 5, 1997 is 
warranted and must also consider whether a rating in excess 
of 50 percent is warranted thereafter.

In the instant case, service connection for PTSD was 
established by rating decision dated September 1995.  A 30 
percent evaluation was assigned, effective October 1993, and 
the veteran subsequently appealed that assignment, contending 
his disability was more severely disabling than reflected by 
the 30 percent evaluation.  The 30 percent rating continued 
in effect until a rating decision in April 1998 found that a 
50 percent rating was warranted, effective June 1997.  The 
Board observes that the veteran has been hospitalized several 
times for this service connected disorder and a temporary 
total rating was assigned for those times pursuant to 
38 C.F.R. § 4.29 (1999).  This decision addresses the 
evaluations assigned for the veteran's PTSD exclusive of 
those temporary total ratings assigned while the veteran was 
hospitalized.  

During the pendency of this appeal, the regulations governing 
psychiatric disabilities were revised, effective November 7, 
1996.  Therefore, the veteran's claim will be reviewed under 
both the old and new regulations, in keeping with the Court's 
mandate to have the most favorable version of the regulations 
apply to a veteran's claim.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).

Under the regulations in effect prior to November 1996, a 30 
percent evaluation is warranted if there was definite 
impairment in the ability to establish or maintain effective 
or wholesome relationships with people [and] the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
disability evaluation for PTSD encompassed situations where 
the ability to establish or maintain effective or favorable 
relationships with people was considerably impaired, and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment.

A 70 percent evaluation required severe impairment in the 
ability to establish and maintain effective or favorable 
relationships with people; the psychoneurotic symptoms were 
of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.

A 100 percent rating was assigned when the claimant's 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psycho-neurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior. Demonstrably unable to obtain or retain 
employment.  See 38 C.F.R. Part 4, Diagnostic Code 9411. 
(Effective prior to November 7, 1996).


Under the revised criteria effective from November 7, 1996, a 
30 percent evaluation is appropriate where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events.

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened effect; 
circumstantial, circumlocutory, or stereotyped speech; 
paranoid attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long-
term memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routing activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.

A total disability evaluation will be assigned when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
38 C.F.R. Part 4, Diagnostic Code 9411 (Effective November 7, 
1996).

With these criteria in mind, the Board will address the 
chronological history of the veteran's PTSD and associated 
symptomatology.  The veteran underwent his first VA 
examination in conjunction with this claim in November 1993.  
The veteran described stressful events that occurred in 
Vietnam.  He also indicated that he had worked as a carpenter 
after getting out of the service but that he was only doing 
small remodeling jobs in the community for the recent past.  
He related that he had married one time with two children and 
that his relationship with his family was good but his poor 
temper control contributed to strain in the relationship.  
The examiner found that the veteran was experiencing 
recurrent intrusive thoughts and nightmares about Vietnam and 
that he was unable to recall many aspects of his time in 
Vietnam.  He also avoided things that reminded him of his 
tour of duty in Vietnam.  The veteran had marked diminished 
interest in his usual activities, feelings of estrangement 
from others, restricted range of affect, difficulty falling 
asleep, increased irritability without outbursts of anger, 
impaired concentration and exaggerated startle response.  
Psychological testing indicated a valid profile was obtained.  
The veteran was diagnosed with PTSD, recurrent and moderate.

In December 1993, the veteran underwent a private 
psychological evaluation wherein he described that he worked 
with his brother doing construction as that allowed him to 
get away from agitating situations if necessary.  He 
described his homelife as strained and that he was sometimes 
argumentative.  He was disheveled with adequate hygiene.  His 
quality and quantity of speech was average with no evidence 
of impediment.  He was oriented to time, place, person and 
general purpose of the examination.  His thought processes 
seemed logical, clear and coherent without hallucinations.  
He did evidence an exaggerated startle reflex.  His overall 
tone was cooperative throughout the testing process.  
Therefore, testing results were deemed valid.  He displayed 
average skills in vocabulary, math, social judgment and 
formal abstract reasoning.  He had borderline performance on 
short-term memory tests.  The examiner concluded that the 
veteran had dysthymia as a result of PTSD and that he was 
able to provide for his family by working as a carpenter in a 
family operation only because his brother accepted the 
veteran's limitations.  The veteran was assigned a GAF score 
of 60 denoting moderate symptoms.  See Diagnostic and 
Statistical Manual of Mental Disorders (DSM), Third & Fourth 
Editions, Washington, DC, American Psychiatric Association, 
1987 & 1994. 

In September 1994, the veteran was deemed disabled by the 
Social Security Administration.  He was disabled due to 
affective and anxiety disorders.  The treatment records 
associated with that decision included the December 1993 
evaluation described above and a consultative evaluation 
where a history of depression was noted.  

The veteran was hospitalized from March to May 1995 at a VA 
facility.  He was diagnosed with PTSD and goals upon 
discharge were to decrease isolation, increase ability for 
socialization, decrease anger, increase behavior control and 
improve relationships.  He was assigned a GAF score of 50, 
denoting serious symptoms.  
The veteran continued receiving treatment for his PTSD on an 
outpatient basis.  In July 1995, he was participating in 
group counseling at the VA, and was noted at that time to 
have coherent and relevant speech with mood and affect within 
normal limits.  He was an active participant in the group in 
August 1995 but was said to need a closer relationship with 
his wife.  From September to December 1995, the veteran 
continued group treatment.  In November he was found to be 
alert and oriented times three and clean.  He had coherent 
and relevant communication, mood and affect were broad and 
appropriate.  There was no present suicidal or homicidal 
ideation and he had a normal appearance.  In December 1995, 
he was noted to have some depression and outbursts of anger.

The veteran was again hospitalized in March through May 1996.  
At that time, the veteran self reported to the hospital and 
reported improved family relationships and improved 
management of feelings and irritability.  He reportedly was 
able to work through some trauma processing with some 
decrease in anxiety and guilt related to trauma.  He was 
discharged with a GAF score of 60, denoting moderate 
symptoms.

A private physician, Rosa Kathleen Riggs, M. D. examined the 
veteran in June 1996.  She indicated that the veteran was 
able to do some things around the house, like mow the lawn 
and wash dishes, but that he did not grocery shop.  He 
indicated that he got along with his spouse and children 
sometimes.  He never went to church and was reportedly often 
short tempered and irritable.  He was dressed casually and 
cleanly at the examination but was found to be tense.  He was 
cooperative, uptight, depressed and anxious.  The doctor 
found the veteran to be alert, coherent and relevant although 
at times he was circumstantial and tangential.  He was 
assigned a GAF score of 55 and the doctor found the veteran 
"100 percent totally and permanently disabled due to his 
PTSD."

The veteran also sought VA counseling from June to December 
1996.  In August 1996, he was noted to be depressed, paranoid 
and he wanted time to himself.  In September 1996, he was 
oriented to person, place and time.  His mood and effect were 
depressed and anxious and he had no suicidal or homicidal 
ideation.  

In the early parts of 1997, the veteran continued his 
outpatient treatment.  In March 1997, his mood and affect 
were normal.  His speech was relevant and coherent; he had no 
suicidal ideation.  In May 1997, he was alert times three, 
eye contact was good and he had no suicidal or homicidal 
ideation.  In June 1997, the veteran reported an increase in 
his depression and his mood was found to be dysthymic and his 
affect was constricted.

The veteran underwent a VA examination in August 1997.  The 
veteran appeared his stated age and appeared slightly 
unkempt.  His behavior was cooperative and his speech was 
soft and coherent.  His thoughts were goal directed.  He 
admitted to fleeting suicidal ideas on and off for the last 
eight or nine year.  Thoughts of his family and children had 
prevented him from acting out on those destructive thoughts.  
He reported guilt ruminations about his parenting deficits 
and having been unable to express love.  His affect was 
appropriate, his mood was anxious.  His cognitive functions 
were grossly preserved.  He was diagnosed with chronic PTSD 
and assigned a GAF score of 50.  The examiner added that the 
veteran had chronic symptoms of PTSD, most significantly in 
social functioning to be able to be more productive.  His 
comorbid depressive disorder also represented another barrier 
in his possible improved function.  His symptoms were at 
varied intensities and were a significant hurdle to his 
improvement.

The veteran was hospitalized at a VA facility in October 
through December 1997 for his PTSD, complaining of increased 
intrusive thoughts, low self-esteem and irritability.  A GAF 
score of 45 was assigned at that time.  VA outpatient records 
from October 1997 through January 1998 describe continuing 
therapy.  The veteran was hospitalized at the time of his 
October 1997 group meeting, but he did attend an individual 
session in January 1998.  At that time, he denied suicidal or 
homicidal ideation or psychosis and was described as alert, 
oriented, neat and clean.  His speech was coherent and 
relevant.  His thoughts were goal directed and he was 
cooperative with appropriate behavior.  He was diagnosed with 
chronic PTSD.  

VA outpatient records for 1998 show that the veteran was 
diagnosed with chronic severe PTSD in January, but that he 
denied suicidal ideation, was alert and oriented and 
exhibited appropriate behavior.  He was seen to be doing well 
since his hospitalization.  In August 1998, the veteran 
participated in the PTSD group counseling where he was 
oriented times four with no psychotic symptoms.  The veteran 
was at a low risk for suicide or homicide on that day and his 
mood and affect were within normal limits.  His speech was 
relevant and coherent and he was dressed normally for the 
season.  He was assigned a GAF of 39 and his prognosis was 
poor.  In September 1998 the veteran was at another group 
meeting where he had no suicidal or homicidal ideation but 
was more depressed.  He was alert and oriented, neat and 
clean and coherent with appropriate behavior.  His outpatient 
treatment continued in this fashion and in November 1998 the 
veteran was again noted to have chronic and severe PTSD and a 
GAF of 41 was assigned.  

The veteran underwent a VA examination in September 1998 
wherein the examiner found that the veteran required long 
periods to formulate answers and appeared to have some 
thought blocking.  There were no delusions or hallucinations 
during the interview, but the veteran did have a pronounced 
startle reflex to the phone ringing.  The veteran reported 
suicidal ideation every day but had no suicide plan.  No 
homicidal ideation was noted.  He was oriented to person, 
place and time and was able to perform all activities of 
daily living independently.  His memory for recent and remote 
events was intact but the veteran had poor concentration.  
There were no obsessive rituals and his speech was soft and 
low in tone.  He did become tearful at times and his voice 
would sometimes become elevated and angry when talking of 
horrors in Vietnam.  His mood was depressed and his affect 
was tense and anxious.  He was almost always moving about in 
the chair and ringing his hands.  The veteran reported 
impaired impulse control.  He was diagnosed with chronic 
severe PTSD with a GAF of 45.  

The record also includes several letters and some treatment 
records from therapist Robert D. Castle, M. A.  The record 
contains four letters from Mr. Castle dated August 1996, 
February 1998, September 1998 and November 1999.  In 1996, 
the therapist indicated that the veteran was currently 
attending group therapy on a bimonthly basis for severe 
symptoms of PTSD.  He was noted to be depressed with anxious 
episodes and had difficulty sleeping.  He had intrusive 
thoughts of Vietnam that interfered with his ability to 
concentrate and react positively to situations.  He had, in 
sum, difficulty functioning on a day to day basis.  In 
February 1998, Mr. Castle again noted severe symptoms of PTSD 
with depression, intrusive thoughts of war and guilt listed 
as severe symptoms.  The veteran rarely had symptom free 
days, Mr. Castle found the veteran to require long term 
treatment to insure minimal daily functioning.  

At that time, the veteran's treatment records were also 
included in the correspondence.  Records from the Mountain 
Comprehensive Care Center from August 1994 to May 1998 
describe the veteran's ongoing treatment.  In August 1994, 
the veteran's mental status was evaluated.  His speech was 
appropriate and low in tone and his vocabulary seemed 
average.  He appeared depressed both in content of speech and 
facial expression.  He appeared to have low energy levels.  
He denied any delusional feeling or hallucinations.  He was 
oriented times three and his memory for both recent and 
remote events was fair.  He reported strong intrusive 
thoughts of Vietnam and nightmares.  PTSD was diagnosed.  In 
August 1995 the veteran was treated for depression and noted 
to have a severe startle effect and difficulty controlling 
his temper.  In August 1997 at his annual psychosocial 
update, he had severe symptoms of PTSD, poor sleep, poor 
appetite, poor concentration, nightmares, night sweats, and 
intrusive thoughts of war.  He denied any suicidal or 
homicidal intent.  During this period of outpatient 
treatment, the veteran routinely participated in group 
therapy session and consistently was assigned a GAF score of 
50.

Similarly, in September 1998, Mr. Castle again wrote that the 
veteran's severe symptoms of PTSD inhibited daily 
functioning.  The prognosis for the future was poor and he 
was said to need continuing long-term treatment to insure 
even minimal daily functioning.  The therapist also noted 
that the veteran was, due to this symptomatology, not a good 
candidate for gainful employment.  Similar findings were made 
in the letter dated November 1999.  The Board observes that 
the last two letters were reviewed and noted by doctors on 
staff at the care center.

As an initial point in the analysis the Board finds that the 
criteria in effect prior to November 7, 1996 are more 
favorable to the veteran.  Based on the evidence and the 
schedular criteria the Board is of the opinion that the 
veteran is more disabled due to his PTSD than is reflected by 
the evaluations assigned prior to and after June 5, 1997.  In 
this regard the Board notes that the veteran has been 
determined to be totally disabled by the Social Security 
Administration since September 1994 due to psychiatric 
symptomatology.  While the Board acknowledges that the Social 
Security Administration's determination does not refer to a 
diagnosis of PTSD, but rather an affective disorder and an 
anxiety disorder, the veteran's medical records associated 
with the claims file almost all refer to PTSD as the 
veteran's only Axis I diagnosis.  

In addition, the veteran has received regular treatment for 
his PTSD, including rather lengthy hospitalizations for 
treatment of his PTSD in 1995, 1996 and 1997.  There is also 
the June 1996 assessment of Dr. Riggs that the veteran was 
totally and permanently disabled due to his PTSD, which is 
essentially supported by the veteran's treating therapist.  
Lastly, the examiner who performed the September 1998 VA 
examination indicated the veteran's PTSD was "severe" and 
assigned a GAF score of 45 currently and for the past year.  
Under the DSM, a score of 41-50 indicates serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  

There is also evidence which support the assigned 
evaluations.  For example, following the veteran's November 
1993 VA examination PTSD was described as only "moderate" 
and following the VA examination performed in August 1997 the 
veteran's PTSD symptoms were described as "moderately 
severe."  Also, following the 1996 VA hospitalization the 
GAF assigned was 60.  Nevertheless, the Board is over the 
opinion that the bulk of the evidence demonstrates that the 
veteran is more than moderately or moderately severely 
disabled due to his PTSD.

Given that there is evidence which indicates that the 
veteran's PTSD was "severe" or "totally disabling," the 
Board finds that there is a question as to which of two 
disability evaluations most nearly approximates the veteran's 
overall disability picture.  See 38 C.F.R. § 4.7.  Resolving 
any doubt in the veteran's favor as to the most appropriate 
evaluation to be assigned, 38 C.F.R. § 4.3, the Board 
concludes that the veteran's PTSD warrants a 100 percent 
evaluation prior to and after June 5, 1997.

With respect to the veteran's claim for a TDIU, the Board 
notes that this claim was filed in December 1997.  Therefore, 
the effective date for an award of TDIU based on that claim 
could be no earlier than December 1996.  See 38 U.S.C.A. 
§ 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2).  On the other hand, 
the increased evaluation claim addressed by this decision 
arises from disagreement of the initial evaluation assigned 
follow the grant of service connection from a claim received 
in October 1993.  As such, the effective date for the 100 
percent evaluation granted by this decision will be prior to 
December 1996.  Since the veteran can only be awarded a TDIU 
"where the schedular rating is less than total," 38 C.F.R. 
§ 4.16(a), and the veteran has been awarded a total 
evaluation in the time period between December 1996 and 
December 1997, the Board finds this issue to be moot in view 
of this decision.  



ORDER

Subject to the provisions governing the award of monetary 
benefits, a 100 percent evaluation for PTSD prior to and 
after June 5, 1997 is granted.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

